                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 ATLANTIC CAPES FISHERIES,
 INC.,                              HONORABLE JEROME B. SIMANDLE

                 Plaintiff,
                                            Civil Action
      v.                               No. 17-11479 (JBS/KMW)

 GRAVES & SCHNEIDER INTL, LLC
 and MATTHEW SCHNEIDER                   MEMORANDUM OPINION
                                              AND ORDER
                 Defendants.


SIMANDLE, District Judge:

    This matter comes before the Court by way of a motion for

default judgment filed by Plaintiff Atlantic Capes Fisheries,

Inc. (hereinafter “Plaintiff”). (See Motion for Default Judgment

(hereinafter “Pl.’s Mot.”) [Docket Item 9].) Default having been

entered as to all Defendants, Plaintiffs now seek default

judgment under Fed. R. Civ. P. 55(b). No opposition has been

filed with regards to Plaintiff’s present motion

    1.     Plaintiff filed the Complaint herein on November 9,

2017, alleging that Defendants Graves & Schneider Intl, LLC and

Matthew Schneider (hereinafter, collectively, “Defendants”) are

liable for negligence (Count I), breach of contract (Count II),

violation of the New Jersey Consumer Fraud Act (Count III),

common law fraud (Count IV), breach of fiduciary duty (Count V),

and breach of bailment duty (Count VI). (See Complaint [Docket
Item 1].) The Complaint seeks monetary damages, including “such

other punitive, anticipatory, consequential and compensatory

damages, and reasonable attorneys’ fees and costs as this Court

may deem fit and proper.” (Id. at ¶¶ 61, 64, 69, 73; see also

id. at ¶¶ 46, 53.)

    2.   Defendants were both personally served with process on

December 8, 2017. (See Summons Returned Executed [Docket Items 5

& 6].)

    3.   Neither Defendant filed an Answer or otherwise

responded to the Complaint within 21 days of service, as

required by Rule 12(a), Fed. R. Civ. P., and no Defendant has

done so to date.

    4.   Plaintiff filed for Entry of Default against

Defendants on February 6, 2018. (See Motion for Entry of Default

[Docket Item 7].) The Clerk of Court granted Plaintiff’s request

for Entry of Default on February 15, 2018. (See Clerk’s Entry of

Default, Feb. 15, 2018.)

    5.   Plaintiff’s present motion was filed on March 6, 2018,

and seeks both partial default judgment for a sum certain and

the scheduling of a proof hearing with regards to other damages.

(See Pl.’s Mot. [Docket Item 9].) No opposition or other

response to the motion has been filed.

    6.   The Court shall therefore convene a proof hearing upon

Plaintiff’s Motion for Default Judgment against all defendants


                                2
who then remain in default, which will be scheduled before the

undersigned on November 27, 2018 at 10:00 A.M. The motion for

default judgment requires a proof hearing because it seeks

fraud-related damages and attorney’s fees and is not a mere

book-account contractual claim. FED. R. CIV. P. 55(b)(2). In

addition to the Certification of Brian McEwing [Docket Item 9]

and the documents attached to Mr. McEwing’s Certification, (see

Exhibit A [Docket Item 9-3]), the Court may need factual

testimony elucidating the role played by each Defendant giving

rise to its alleged liability.

     7.   The Court also requests that Plaintiff address the

applicability of the New Jersey Consumer Fraud Act, N.J.S.A.

§§ 56:8-1, et seq. (hereinafter “NJCFA”), to the transaction at

issue in this case. Specifically, if Plaintiff continues to

pursue such a claim, the Court requests that Plaintiff submit a

supplemental brief addressing whether Plaintiff is a consumer

within the protection of the NJCFA, whether a commercial fishing

license is a consumer good for purposes of the NJCFA, and thus

the purchase of a commercial fishing permit by a commercial

fishing business from persons such as Defendants is the type of

transaction covered by the NJCFA. Plaintiffs’ supplemental

submission addressing the applicability of the NJCFA will be due

by no later than November 14, 2018.




                                 3
    Accordingly, and for good cause shown;

    IT IS this    24th   day of       October   , 2018, hereby

    ORDERED that Plaintiff’s motion for default judgment shall

be scheduled for a proof hearing on November 27, 2018 at 10:00

A.M., before the undersigned in Courtroom 4A; and it is further

    ORDERED that Plaintiff shall, by no later than November 14,

2018, submit a supplementary brief addressing whether the

purchase of a commercial fishing permit by a commercial fishing

business from persons such as Defendants is the type of

transaction covered by the New Jersey Consumer Fraud Act,

N.J.S.A. §§ 56:8-1, et seq.




                               s/ Jerome B. Simandle
                              JEROME B. SIMANDLE
                              U.S. District Judge




                                  4
